256 F.2d 144
Raymond Roy CHALUPIAK, Appellant,v.UNITED STATES of America, Appellee.
No. 13336.
United States Court of Appeals Sixth Circuit.
May 31, 1958.

No attorney for appellant.
Fred Elledge, Jr., Andrew M. Gant, Jr., Nashville, Tenn., for appellee.
Before SIMONS, Chief Judge, and MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
Appellant filed his motion to vacate sentence pursuant to Title 28 U.S. C.A., § 2255, on the ground that he had been placed in double jeopardy by reason of a retrial after the sentence on the original trial had been set aside, and, also, because the sentence on the second trial was excessive. The claim of double jeopardy is without merit. Robinson v. United States, 6 Cir., 144 F.2d 392, 397. The three-year sentence was within the statutory maximum of five years and was, therefore, not excessive.


2
The judgment of the district court, denying the motion to vacate, is affirmed.